Citation Nr: 0636079	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  98-13 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to service-connected hypothyroidism.  

2.  Entitlement to service connection for a disability 
manifested by bilateral numbness and weakness of the legs as 
secondary to service-connected hypothyroidism.   

3. Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.
    

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
July 1973 and from July 1974 until her retirement from the 
United States Army in October 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2003 and again in October 2004, the Board 
remanded the issues listed on the title page of this decision 
for procedural reasons.  The case was most recently returned 
to the Board in April 2006.    


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that either non-service-connected headaches or a claimed 
disability manifested by bilateral numbness and weakness of 
the legs was caused by or worsened by the veteran's service-
connected hypothyroidism. 

2.  During the appeal period the veteran's service-connected 
hypothyroidism has not been manifested by fatigability, 
constipation, or mental sluggishness.  


CONCLUSIONS OF LAW

1.  Service connection for headaches as secondary to service-
connected hypothyroidism is not warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310(a), (b), as amended 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

2.  Service connection for a disability manifested by 
bilateral numbness and weakness of the legs as secondary to 
service-connected hypothyroidism is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a), (b), as 
amended effective October 10, 2006, 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

3.  The criteria for an evaluation in excess of 10 percent 
for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 20020; 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 
(2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in December 2004 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  VA 
afforded the veteran a medical examination for the purpose of 
evaluating her service-connected hypothyroidism and obtained 
a medical opinion addressing the medical question of a 
relationship, if any, between her service-connected 
disability of hypothyroidism and her history of headaches as 
well as her complaints of bilateral numbness and weakness of 
the legs.  There is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claims decided 
herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and her representative have 
had ample opportunity during the more than nine years that 
her appeal has been pending to submit evidence and argument 
in support of her claims, the timing of the VCAA notice 
provided to the veteran was in no way prejudicial to her.  

Secondary Service Connection Claims     

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

A finding of aggravation requires that the underlying 
condition, as contrasted to symptoms, was worsened.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The only probative evidence on a question of whether a 
service-connected disability caused or worsened a non-
service-connected disorder is competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims in the case of Allen v. Brown, 7 Vet. App. 439 (1995).  
The holding in that case has been binding on VA since it was 
issued in 1995.  Thus, the regulatory provisions added by 
38 C.F.R. § 3.310(b) simply conform VA regulations to the 
court's decision, the holding of which has been applicable 
during the entire period of this appeal. 

In this case, in a statement received in November 1997, the 
veteran stated that she believes that her service-connected 
hypothyroidism caused her to develop a headache disorder and 
has worsened the numbness and weakness of the legs which she 
says that she has experienced.  While the veteran is no doubt 
sincere in her stated belief, because she is a layperson 
without medical training or expertise, her opinion as to a 
relationship between her service-connected hypothyroidism and 
any non-service-connected disorder lacks probative value.  
See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

A VA physician who conducted a VA neurological examination of 
the veteran in March 1998 found that the veteran suffers from 
migraine headaches but that it is not likely that such 
headaches are related to her thyroid disease.  The VA 
examining physician also found that it is not likely that 
mild lower extremity weakness of uncertain etiology or 
claimed lower extremity tingling and pain are related to the 
veteran's hypothyroidism.

The medical opinions of the VA physician who conducted a VA 
neurological examination of the veteran in March 1998 are the 
only medical opinions of record on the medical questions of 
whether the veteran's service-connected hypothyroidism caused 
or worsened either a headache disorder or a disability 
manifested by bilateral numbness and weakness of the legs.

At a conference which the appellant and her representative 
attended in April 2000, the appellant and her representative 
were informed that medical evidence was necessary to 
substantiate her secondary service connection claims.  In a 
July 200 telephone call to RO personnel, the appellant stated 
that she had no medical information to submit to VA in 
support of her secondary service connection claims.

There is no competent medical evidence of record tending to 
show that either the veteran's non-service-connected 
headaches or her claimed disability manifested by bilateral 
numbness and weakness of the legs was caused by or aggravated 
by her service-connected hypothyroidism.  The preponderance 
of the evidence of record is against the claims of 
entitlement to service connection for headaches and a 
disability manifested by bilateral numbness and weakness of 
the legs, and entitlement to that benefit is not established.  
See 38 C.F.R. § 3.310(a), (b), as amended effective October 
10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Espiritu, 
supra.       
    
Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006). 

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

38 C.F.R. § 4.119, Diagnostic Code 7903 (2006), pertaining to 
hypothyroidism provides that an evaluation of 10 percent is 
warranted for hypothyroidism manifested by fatigability or 
when continuous medication is required for control of the 
condition.  An evaluation of 30 percent requires 
hypothyroidism manifested by fatigability, constipation, and 
mental sluggishness.

It is noted that hypothyroidism manifested only by 
fatigability would warrant a 10 percent, but no higher, 
schedular rating.

At a VA medical examination in December 2002, the examining 
VA physician noted that in February 1996 at a United States 
Army hospital the veteran had undergone the surgical 
procedure of a left thyroid lobectomy and isthmectomy 
[excision of the mid-portion of the thyroid gland] but that 
her right thyroid gland had been preserved.  A VA laboratory 
study of the veteran's thyroid function in December 2002 
showed a result of 0.99 ml when the reference range was 0.35 
ml to 5.50 ml.  The VA examiner reported that on clinical 
examination the veteran exhibited no evidence of 
hypothyroidism and that her hypothyroidism appeared to be 
well-controlled by her long-term use of the prescribed 
medication Synthroid.

There is no medical evidence of record that any physician, VA 
or non-VA, has found that the veteran's hypothyroidism was 
manifested during the appeal period by constipation, by 
mental sluggishness, or by fatigability.  There is thus no 
credible or convincing evidence of record to show that the 
appellant's hypothyroidism is manifested by symptomatology 
which would warrant an evaluation higher than the currently 
assigned evaluation of 10 percent.  Entitlement to an 
evaluation in excess of 10 percent is not established.  See 
38 U.S.C.A. § 1155 (West 20020; 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7903 (2006).    

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for headaches as secondary 
to service-connected hypothyroidism is denied.  

Entitlement to service connection for a disability manifested 
by bilateral numbness and weakness of the legs as secondary 
to service-connected hypothyroidism is denied.   

Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


